Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 canceled
Claims 10-20 pending and elected

Election/Restrictions
Applicant’s election without traverse of claims 10-20 in the reply filed on 04/27/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (TWI 400284B) and in view of Sugita (JP 2001/088245A, English Translation).
Consider Claim 10, Sawada teaches the process of applying coating liquid to the surface of base film (claims), where the base film is polymer such as polycarbonate (page 3, second paragraph). Step A, Sawada teaches the coating liquid is used to form hard coating layer (page 4, fifth paragraph), where the coating liquid comprises epitaxial radiation curable compound resin (as UV curable resin additives) and radical radiation curable compound (claims, and page 4, fifth paragraph) as UV curable oligomer, additionally, the hard coating layer includes flake shape particle with nano size such as alumina flakes (page 5, 7th-8th paragraphs). Therefore, it would be obvious that the alumina flakes were dispersed and mixed with the coating liquid ingredients/compounds prior to forming the hard coating layer. Additionally, the coating liquid also include photopolymerizing initiator for the irradiation/curing with ultraviolet (page 6, fifth paragraph). Sawada teaches the radical radiation curable compound includes polyurethane acrylate (as UV curable oligomer) (page 4, 4th paragraph). Step B, Sawada teaches the step of applying an intermediate layer to improved adhesion between the base film/substrate and the hard coating layer thus forming bonding surface on the plastic substrate, and applying liquid coating on the bonding surface (page 3, last two paragraphs). Step C, Sawada teaches UV curing of the coating liquid thus forming hard coating layer (page 6, fifth paragraph). Although Sawada does not specify of the percentage amount of the UV curable oligomer or UV curable resin additive, however it would be obvious that UV curable oligomer have first weight percentage, and UV curable resin additive have second weight percentage.
Sawada does not disclose that the inorganic flake would be affected by hydrodynamic and gravity to randomly disperse and be arranged in apparel matter within the hard coating layer.
However, Sugita is in the prior art of coating protective layer (13) on a base material having curable resin (14a) and filler (15) that are curable with ionizing radiation (18) (abstract), teaches the coating material of the protective layer made from binder resin and hard filler such as flaky filler (claim 1), flaky filler such as flaky alumina (claim 3), curable resin such as polyurethane resin (page 3, 12th paragraph), include photo initiator and where the curable resin is UV cured (page 5, second to last paragraph), where the substrate is made of plastic plate (page 5, last paragraph). Sugita teaches the process of coating the protective layer having UV curable polymer and flaky alumina resulted in flaky alumina (16) oriented parallel to the surface of the coating film (page 6, 10th paragraph, Fig. 3C)
A person having ordinary skill in the art before the effective date of the claimed invention would combine Sawada with Sugita to align the flaky alumina in the hard coating layer oriented in a parallel and horizontal direction to the surface, and dispersed in a randomly and forming discontinuous layered dispersed gas barrier layer, to provide with a process which prevent protrusion of the flaky filler during coating process of the effective film (page 6, 10th paragraph).
Consider Claim 14, the combined Sawada (with Sugita) teaches the use of UV-curable resin such as polyurethane resin (Sugita, page 3, 12th paragraph) with Tg of about 210℃, and UV-curable oligomer of polyurethane acrylate (Sawada, page 4, 4th paragraph), with Tg of 123℃.
Consider Claim 16, the combined Sawada (with Sugita) teaches the use of nanoscale flaky alumina material (Sawada, page 5, 7th-9th paragraphs). 
Consider Claims 17-18, the combined Sawada (with Sugita) teaches the flaky alumina with a diameter ranging from 10-300 nm (Sawada, page 5, 7th-9th paragraphs), therefore, the ratio of the longitudinal width (w1) and the lateral with (w2) 1:1 where w1=w2. Additionally, the combined Sawada (with Sugita) teaches the inorganic flaky filler to have an average size of 2 µm or less (Sugita, page 3, 5th paragraph), and carbon sink thickness (t) 50 nm and less. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). Therefore, encompassing 10 nm ≤t≤30 nm, 300≤w1≤800, 0.1≤ (w1/w2) ≤1. 
Consider Claim 19, the combined Sawada (with Sugita) teaches the flaky particles added with 5-95% by weight (Sawada, page 2, 8th paragraph), where polyurethane acrylate as an acrylate based free radiation hardening type compound (Sawada, page 4, 4th paragraph), is using with 5-95% by mass (Sawada, page 2, 5th paragraph), as first weight percentage. Therefore, leading to having UV curable resin with second weight percentage ranging from 0% by weight (5% of flakes with 95% of polyurethane) to 90% by weight (5% of flakes with 5% of polyurethane). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (TWI 400284B) and in view of Sugita (JP 2001/088245A, English Translation), and in further view of Josephy (PG Pub 2004/0146642 A1).
Consider Claims 11-12, the combined Sawada (with Sugita) teaches the process of mixing disperse nanoscale flaky inorganic made from alumina (Sawada, page 5, 7th-8th paragraphs).
The combined Sawada (with Sugita) does not teach the process of forming alumina flakes process.
However, Josephy is in the prior art of forming decorative flakes (abstract), teaches the process of vapor depositing inorganic oxides such as aluminum oxide on the substrate such as sputtering processes producing thin layers (forming multiple whole pieces of the inorganic layer) that can be separated into flakes [0047] – [0048], where the produced thin layer/multi-layer are removed (detached) from the release layer in the vacuum chamber and separated into nanoscale flake particles by dissolving the release layer with solvents, thus detaching inorganic layer from the release layer, and yielding smooth flakes (claim 1), where the rough flakes are grounded using milling process (striking, vibrating, mixing, colliding and shaking) having a reduced particle size [0009] to the de-aggregate and smooth the edge of the flakes, where the flake size is at nanoscale size [0103].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Sawada (with Sugita) with Josephy to from the above process to provide with a flakes that have desired thickness and desired diameters at the nanoscale level [0103].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada (TWI 400284B) and in view of Sugita (JP 2001/088245A, English Translation), and in further view of Khatri (US Pat. 9,085,711 B1).
Consider Claim 13, the combined Sawada (with Sugita) teaches the process of claim above, including using silica particles (Sugita, page 3, 4th paragraph).
The combined Sawada (with Sugita) does not teach the use of polyurethane resin with sol-gel silica hybrid mixture.
However, Khatri is in the process of forming coating mixture having hardness and corrosion protection property (Col. 1, lines 13-18), teaches the process of mixing nano size aluminum oxide with sol-gel (as a hybrid mixture) with UV curable resin for coating solution (Col. 12, lines, lines 57-67), where the UV curable resin include polyurethane resin (Col. 15, lines 59-60).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Sawada (with Sugita) with Khatri to add the above ingredients to the coating material mixture, to provide with a coating that have reduced optical gloss property (Col. 2, lines 21-24).
The combined Sawada (with Sugita and Khatri) teaches UV curable oligomer as a polyurethane acrylate (Sawada, page 4, 4th paragraph), and where the UV curable resin is polyurethane resin (Khatri, Col. 15, lines 59-60) as UV curable monomer.

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (TWI 400284B) and in view of Sugita (JP 2001/088245A, English Translation), and in further view of Chen (PG Pub 2011/0057359 A1).
Consider Claim 15, the combined Sawada (with Sugita) teaches the use of UV-curable resin such as polyurethane resin (Sugita, page 3, 12th paragraph) with Tg of about 210℃, and UV-curable oligomer of polyurethane acrylate (Sawada, page 4, 4th paragraph), with Tg of 123℃. 
The combined Sawada (with Sugita) does not teach the addition of UV curable monomer.
However, Chen is in the process of coating plastic article (abstract), teaches the coating of a plastic article (such as polycarbonate) with photo curing resin (Claims 1-2), where the photo curing resin comprise polyurethane acrylate (Claim 3), and additionally include trifunctional monomer with a desired ratio to the resin (Claim 4), with an additional inorganic particles such as aluminum trioxide (Claim 7), where the trifunctional monomer include monomer such as THEICTA [0021], which has a glass transition temperature value not less than 240℃.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Sawada (with Sugita) with Chen to add to the coating mixture a trifunctional monomer include monomer such as THEICTA, to provide using the three functional ligands are stronger cross-linking between molecules during the UV curing process, with reasonable expectation of success.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada (TWI 400284B) and in view of Sugita (JP 2001/088245A, English Translation), and in further view of Horii (JP 2015007737 A, English Translation).
Consider Claim 20, the combined Sawada (with Sugita) teaches the substrate is made of polycarbonate (Sawada, page 3, 1st paragraph), where the hard coating layer is printed using ink (Sugita, page 7, 5th paragraph). 
The combined Sawada with (with Sugita) does not teach the attaching the touch panel to the hard coating layer using OCA.
However, Horii is in the art of forming scratch resistance hard coating film (abstract), teaches forming a hard coating layer (13) (abstract, Fig. 1), coated with adhesive layer (31) and on the adhesive layer (31) touch panel (3) was attached (Fig. 3, page 13, last paragraph), where the adhesive layer (31) is made from optical clear adhesive (OCA) (page 13, last paragraph).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Sawada (with Sugita) with Horii and attach the touch panel to the hard coating layer using OCA, to form a working touch panel display device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718